Stockdale, J.,
delivered the opinion of the court.
At the November, 1896, term of the Adams county circuit court, judgment was rendered in this case for plaintiff in the sum of $1,500, on the verdict of a jury, a motion for a new trial overruled, and defendant appealed here.
Miss Catharine H. S. Shields sued by her next friend, J. Surget Shields, the city of Natchez for injuries received by her and inflicted upon her person as the result of the negligence of the city in allowing a street railroad to be and remain out of repair and in an unsafe condition. The record show's that in April, 1896, the appellee, a young lady in her fourteenth year, was riding into the city of Natchez in her mother’s carriage, and, when crossing one of the street railways of appellant, one of the rails of the railway caught in the w'heel of the carriage and suddenly and abruptly precipitated Miss Shields forward against and upon the iron guard around the back of the front seat of the carriage, by which she was injured so severely that she suffered agonizing pain for a week or ten days, and was confined to her bed for five or six weeks, and still suffers pain occasionally. It is abundantly established by the proof that the railroad track was defective and out of repair. The very rail that caused the accident, and consequent injury to the young lady, had been loose for weeks, and while it had been spiked down once or twice, it was a fiat piece of iron laid on timbers which would not hold the spikes, and the city authorities had knowledge of the condition of this road and track. The mayor of the city himself testified that frequent complaints had been made to him of the bad condition of the track, and he had ordered the proper officer to look after it and see that it was repaired and the defects remedied. We have no fault to find with the verdict, and do not find in the record any reason to disturb the finding of the jury. The judgment of the court below is affirmed.